Citation Nr: 1450902	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  11-22 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial disability rating higher than 30 percent for posttraumatic stress disorder (PTSD) with major depressive disorder and panic disorder for the period prior to June 23, 2014, and entitlement to a rating higher than 70 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1969 to December 1971 and from December 1976 to December 1980.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which granted service connection for PTSD and assigned a 30 percent disability rating, effective April 9, 2010.

In June 2014, the RO granted an increased rating to 70 percent for PTSD, effective June 23, 2014.  Although a higher rating has been assigned, the increased rating matter remains in appellate status as the maximum rating has not been assigned.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

As discussed further below, the issue of entitlement to a TDIU has been raised by the record during the pendency of the Veteran's appeal.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such a claim is raised by a Veteran or otherwise reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that a Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.

In his August 2011 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge, to be held by live videoconference.  The hearing was scheduled, and the Veteran was appropriately notified.  However, he withdrew the request in a March 2013 written correspondence.  As such, the Board finds that the Veteran has been afforded his opportunity for a hearing and that his request to testify before the RO or Board has been withdrawn.  38 C.F.R. § 20.704(e) (2014).

This case was remanded for additional development in February 2014.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In various statements, the Veteran has alleged that he is unable to work because of service-connected disabilities.  See September 2011 VA examination report.
Thus, the Board finds that a claim for TDIU has been reasonably raised by the record.  

The record does not contain sufficient evidence to adjudicate the TDIU claim.  Although the record contains a medical opinion, in the September 2011 VA examination report, regarding the effect of the Veteran's psychiatric disability on his employment, the Veteran is service-connected for multiple disabilities.  However, there is no medical opinion regarding the impact of all of his service-connected disabilities on his employability.  As such, the Board finds it necessary to remand the claim for a "combined effects" medical opinion.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376 (2013) (combined effects opinion not required per se, but may be necessary to sufficiently address a TDIU claim).

In light of this action regarding the Veteran's TDIU claim, his claim for a higher initial rating for PTSD, with major depressive disorder and panic disorder for the period prior to June 23, 2014, and entitlement to a rating higher than 70 percent thereafter, must also be remanded, because it would be premature for the Board to address extraschedular consideration of that disability where the record is still incomplete in a number of relevant areas probative of the issue of employability.  Brambley v. Principi, 17 Vet. App. 20 (2003).

Although not specifically addressed in the Brambley decision, the Board notes that the rating criteria for PTSD also contemplate occupational impairment, and therefore, further development on the issue of employability may be probative in assessing the current severity of the Veteran's PTSD on a schedular basis.  Thus, the issue of TDIU must be deferred pending the adjudication of the Veteran's other pending claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 'inextricably intertwined' when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

In light of the remand, relevant ongoing VA medical records should also be requested.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran has received appropriate VCAA notice for a claim of total disability based on individual unemployability (TDIU).

2.  Ask the Veteran if he has applied for Social Security Administration (SSA) disability benefits.  If he responds in the affirmative, the AOJ should obtain the records upon which any determination of disability was made by SSA.

3.  Request updated VA treatment records.

4.  After associating the above records, if any, with the claims file, forward the Veteran's claims file to a VA physician or a vocational specialist to obtain an opinion as to whether the Veteran's service-connected disabilities, alone or in combination, preclude the Veteran from securing or following gainful employment in light of his education and work experience but without regard to his age or nonservice-connected disability.

The Veteran is currently service connected for: PTSD with major depressive disorder and panic disorder (70 percent); peripheral neuropathy of bilateral lower extremities and right upper extremity (40 percent each); peripheral neuropathy of the left upper extremity and herniated nucleus pulposus C6-7 status post fusion (30 percent each); diabetes mellitus type 2 with erectile dysfunction, residuals of a right shoulder dislocation, and degenerative disc disease (20 percent each); and allergic rhinitis and radiculopathy of bilateral lower extremities (10 percent each).

The examiner should provide an opinion regarding whether the Veteran's service-connected disabilities have the "combined effects" of precluding the Veteran from securing or following gainful occupation.  In proffering an opinion, the examiner should review the claims file and take into consideration the Veteran's level of education, special training, and previous work experience, but not age or any impairment caused by nonservice-connected disabilities.  All opinions expressed should be accompanied by supporting rationale.

5.  Thereafter, the claims, including for a TDIU, should be readjudicated.  If the claims remain denied, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Thereafter, return the case to the Board for appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



